Investor Relations: Michael Bayes (415) 389-4670 michaelbayes@liviakis.com Company Contact: Todd Waltz (408) 213-0925 twaltz@aemetis.com Media Contact: Melanie Borchardt (408) 213-0938 mborchardt@aemetis.com Aemetis, Inc. Reports Third Quarter 2014 Results ● Revenues of $48.3 million ● Payments of outstanding debt of $8.6 million ● Adjusted EBITDA of $6.1 million ● Operating income of $4.6 million ● Net income (after interest) of $0.5 million or $0.02 per share ● Cash and cash equivalents of $5.5 million ● EB-5 funds in escrow of $21 million as of this report ● Senior debt paid down to $54 million CUPERTINO, Calif. – November 12, 2014 - Aemetis, Inc. (NASDAQ: AMTX), an advancedrenewable fuels and biochemicals company, today announced its financial results for the three and nine months ended September 30, 2014. “Aemetis continued to generate strong positive cash flow and reduce debt during the third quarter of 2014,” stated Eric McAfee, Chairman and Chief Executive Officer. “Additionally, we have received $21 million of low-interest (3%) EB-5 funding into escrow, primarily during the third quarter of 2014, which is expected to be applied to debt reduction over the next year.” Financial Results for the Three Months Ended September 30, 2014 For the third quarter, revenue was $48.3 million, a 15% decrease over the same quarter in 2013. The $2.0 million decrease in revenue between the three months ended September 30, 2014 and 2013 reflects lower ethanol pricing in the 2014 period. Gross profit during the third quarter 2014 was $7.7 million, a 154% increase over the third quarter 2013 gross profit of $3.0 million. The $4.7 million increase in gross profit was primarily due to corn prices falling faster than ethanol prices. Corn prices decreased by 49% while ethanol prices decreased by 16% during the three months ended September 30, 2014 compared to the same period in the prior year. Adjusted EBITDA for the three months ended September 30, 2014 was $6.1 million compared to $1.3 million for the same period in 2013. Operating income for the third quarter of 2014 was $4.6 million, compared to an operating loss of $1.0 million for the same period in 2013. Interest rate expense of $2.3 million for the third quarter of 2014 was a reduction of 22% compared to $2.9 million for the third quarter of 2013, reflecting a reduction in the principal and interest on our outstanding debt.Fee amortization expense of $0.7 million in the third quarter of 2014 was 63% less than the third quarter of 2013 charge of $2.0 million. Net Income for the third quarter of 2014 was $464,000 or $0.02 per share compared to a loss of $8.3 million or $0.43 loss per share for the third quarter of 2013. Cash flow resulted in Cash and Cash Equivalents of $5.5 million as of September 30, 2014 and allowed for principal and interest payments on outstanding debt of approximately $8.6 million during the third quarter of 2014. 1 Financial Results for the Nine Months Ended September 30, 2014 Revenue for the nine months ended September 30, 2014 was $166.2 million, compared to $123.5 million during the same period of 2013.The increase in revenue reflects both a strong margin environment in the first half of 2014 and the idling of the Keyes ethanol plant for approximately three months from late January through late April 2013. Gross profit was a record $34.7 million compared to $7.0 million during the same period in 2013. Net income was $10.9 million or $0.52 per diluted share compared to a net loss of $27.7 million or $1.47 loss per diluted share during the same period in 2013. Adjusted EBITDA for the nine months ended September 30, 2014 was a record $29.4 million compared to $0.1 million for the same period in 2013. Non-GAAP Financial Information We have provided non-GAAP measures as a supplement to financial results based on GAAP. A reconciliation of the non-GAAP measures to the most directly comparable GAAP measures is included in the accompanying supplemental data. Adjusted EBITDA is defined as net income/(loss) plus (to the extent deducted in calculating such net income) interest expense, loss on extinguishment, income tax expense, intangible and other amortization expense, depreciation expense, and share-based compensation expense. Adjusted EBITDA is not calculated in accordance with GAAP and should not be considered as an alternative to net income/(loss), operating income or any other performance measures derived in accordance with GAAP or to cash flows from operating, investing or financing activities as an indicator of cash flows or as a measure of liquidity. Adjusted EBITDA is presented solely as a supplemental disclosure because management believes that it is a useful performance measure that is widely used within the industry in which we operate. In addition, management uses Adjusted EBITDA for reviewing financial results and for budgeting and planning purposes.EBITDA measures are not calculated in the same manner by all companies and, accordingly, may not be an appropriate measure for comparison. Safe Harbor Statement This news release contains forward-looking statements, including statements regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events or other statements that are not historical facts. Forward-looking statements in this news release include, without limitation, statements regarding funds to be received under our EB-5 loan program and further reductions in our outstanding debt. Words or phrases such as “anticipates,” “may,” “will,” “should,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “targets,” “will likely result,” “will continue” or similar expressions are intended to identify forward-looking statements.These forward-looking statements are based on current assumptions and predictions and are subject to numerous risks and uncertainties.Actual results or events could differ materially from those set forth or implied by such forward-looking statements and related assumptions due to certain factors, including, without limitation, competition in the ethanol and other industries in which we operate, commodity market risks including those that may result from current weather conditions, financial market risks, counter-party risks, risks associated with changes to federal policy or regulation, risks associated with the conversion of the Keyes plant to the use of sorghum for ethanol production; and other risks detailed in our reports filed or to be filed with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the year ended December 31, 2013, our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2014, June 30, 2014 and September 30, 2014 and in our subsequent filings with the SEC. We are not obligated, and do not intend, to update any of these forward-looking statements at any time unless an update is required by applicable securities laws. About Aemetis Headquartered in Cupertino, California, Aemetis is a renewable fuels and biochemicals company focused on the production of advanced fuels and chemicals through the acquisition, development and commercialization of innovative technologies that replace traditional petroleum-based products by conversion of first-generation ethanol and biodiesel plants into advanced biorefineries.Founded in 2006, Aemetis owns and operates a 60 million gallon capacity ethanol and 420,000 ton animal feed plant in California that is the first US facility approved by the EPA to produce D5 Advanced Biofuels using the sorghum/biogas/CHP pathway. Aemetis also built, owns and operates a 50 million gallon capacity renewable chemicals and advanced fuels production facility on the East Coast of India producing high quality, distilled biodiesel and refined glycerin for customers in Europe and Asia. Aemetis operates a research and development laboratory at the Maryland Biotech Center, and holds nine granted patents on its Z-microbe and related technology for the production of renewable fuels and biochemicals. For additional information about Aemetis, please visit www.aemetis.com. (Tables follow) 2 AEMETIS, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (unaudited, in thousands except per share data) Three months ended Nine months ended September 30 September 30 (in thousands, except per share) Revenues $ Cost of goods sold Gross profit Research and development expenses Selling, general and administrative expenses Operating income/(loss) ) ) Interest rate expense ) Amortization expense ) Loss on debt extinguishment ) Other income/(expense) 81 Income/(loss) before income taxes ) ) Income tax expense - - (6
